DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 7, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al. (US 2010/0305426 A1) in view of Toth (US 2006/0285634 A1) in view Lou (US 2002/0087063 A1). 
Regarding claim 1
Kimura discloses 
A medical information processing apparatus ([0014]—[0015])                        comprising: 
processing circuitry (FIG. 2, Ref 143, [0031]) configured to derive an index value with respect to noise ([0062], the index of noise is the noise inherent in the received signal, [0106]) included in data associated with Magnetic resonance signals collected by each of a plurality of reception coils (FIG. 1, Ref 214, the plurality of sense coils are reception coils [0062]), 

Kimura does not explicitly teach 
“adjust a degree to which noise is removed from the data associated with the magnetic resonance signals based on the derived index value, 
remove noise from the data associated with the magnetic resonance signals  based on the adjusted degree, and 
perform compositing of the data associated with the magnetic resonance signals from which noise has been removed”.
Toth, however, teaches
adjust a degree to which noise is removed from the data associated with the magnetic resonance signals based on the derived index value ([0028], the degree of noise is adjusted based on the “nominal value of the noise index”), 
Kimura in view of Toth do not explicitly teach 
“remove noise from the data associated with the magnetic resonance signals  based on the adjusted degree, and 
perform compositing of the data associated with the magnetic resonance signals from which noise has been removed.” 
Lou, however, teaches 
remove noise from the data associated with the magnetic resonance signals  based on the adjusted degree ([0001] & [0011], the spikes that cause artifacts are removed based on a “noise indication signal” that uses a “threshold”), and                      

perform compositing of the data associated with the magnetic resonance signals from which noise has been removed ([0011], the MRI signal that creates the final image is modified based on the noise removal, [0011]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “noise removal index value of Toth” as well as the “actual noise removal facility”  as taught by Lou in the apparatus of  Kimura.
The justification for this modification would be to measure the noise against a predefined index to assess how much noise needs to be eliminated, and then have an actual facility to eliminate the noise spikes to minimize artifacts in the final MRI image. 
Regarding claim 6
Kimura discloses 
A medical information processing apparatus ([0003]—[0005]) comprising: 
processing circuitry (FIG. 2, Ref 143, [0031])  configured to perform compositing of a plurality of images based on magnetic resonance signals collected from a test object by a plurality of reception coils (FIG. 1, Ref 214, the plurality of sense coils are reception coils [0062]) to generate a composite image ([0005]),    
Kimura does not explicitly teach 
                  

“estimate a noise strength distribution included in the generated composite image, 
generate a uniformization distribution for uniformizing the estimated noise strength distribution, 
add a signal represented by the generated uniformization distribution to the  composite image to uniformize the noise strength distribution included in the composite image, and 
remove noise from the composite image having the uniformized noise strength distribution”.
Toth, however, teaches   
estimate a noise strength distribution included in the generated composite image ([0028]—[0030] noise index is used to estimate “noise strength distribution”),                          
generate a uniformization distribution for uniformizing the estimated noise strength distribution (a “nominal value” of noise is found for a specific location—a uniform distribution, [0029]—[0030]), 
Kimura in view of Toth do not explicitly teach 
“add a signal represented by the generated uniformization distribution to the  composite image to uniformize the noise strength distribution included in the composite image, and 

remove noise from the composite image having the uniformized noise strength distribution.” 
Lou, however, teaches 
add a signal represented by the generated uniformization distribution to the  composite image to uniformize the noise strength distribution included in the composite image ([0011], the MRI signal is modifying based on the added “noise indication signal”), and 
remove noise from the composite image having the uniformized noise strength distribution (the envelope signal is added to the image to make the noise smaller and more uniform, [0012]—[0013]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “uniformization of estimated noise strength” as taught by Toth as well as the  “added signal of Lou” in the apparatus of Kimura.
The justification for this modification would be to measure the noise against a predefined index to assess how much noise needs to be eliminated, and then have an actual facility to eliminate the noise spikes to minimize artifacts in the final MRI image. 
Regarding claim 7


A medical information processing method ([0003] & [0009]), comprising, using a computer (FIG. 2, [0018]):
Kimura does not explicitly teach 
“deriving an index value with respect to noise included in data associated with magnetic resonance signals collected by each of a plurality of reception coils; 
adjusting a degree to which noise is removed from the data associated with the magnetic resonance signals based on the derived index value; 
 removing noise from the data associated with the magnetic resonance signals based on the adjusted degree; and 
performing compositing of the data associated with the magnetic resonance signals from which noise has been removed”.
Toth, however, teaches  
deriving an index value with respect to noise included in data associated with magnetic resonance signals collected by each of a plurality of reception coils ([0028]—[0030] noise index is used to estimate “noise strength distribution”); 
adjusting a degree to which noise is removed from the data associated with the magnetic resonance signals based on the derived index value (a “nominal value” of noise is found for a specific location—a uniform distribution, [0029]—[0030]). 
Kimura in view of Toth do not explicitly teach 

performing compositing of the data associated with the magnetic resonance signals from which noise has been removed”.
Lou,  however, teaches 
performing compositing of the data associated with the magnetic resonance signals from which noise has been removed ([0011], the MRI signal that creates the final image is modified based on the noise removal, [0011]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “uniformization of estimated noise strength” as taught by Toth as well as the  “added signal of Lou” in the apparatus of Kimura.
The justification for this modification would be to measure the noise against a predefined index to assess how much noise needs to be eliminated, and then have an actual facility to eliminate the noise spikes to minimize artifacts in the final MRI image. 
Regarding claim 8
Kimura discloses 
A medical information processing method ([0003] & [0009]),  comprising, using a computer (FIG. 2, [0018]): 



performing compositing of a plurality of images based on magnetic resonance signals collected from a test object by a plurality of reception coils ([0043]) to generate a composite image ([0050]); 
Kimura does not explicitly teach 
“estimating a noise strength distribution included in the generated composite image; 
generating a uniformization distribution for uniformizing the estimated noise strength distribution; 
adding a signal represented by the generated uniformization distribution to the composite image to uniformize the noise strength distribution included in the composite image; and 
removing noise from the composite image having the uniformized noise strength distribution”.
Toth, however, teaches 
estimating a noise strength distribution included in the generated composite image ([0028]—[0029], noise index is computed relative to images, so the strength of the noise is “estimated”); 
generating a uniformization distribution for uniformizing the estimated noise strength distribution ([0033]).
Although strongly implied, Kimura in view of Toth do not explicitly teach 

“adding a signal represented by the generated uniformization distribution to the composite image to uniformize the noise strength distribution included in the composite image; and 
removing noise from the composite image having the uniformized noise strength distribution.” 
Lou, however, teaches 
adding a signal represented by the generated uniformization distribution to the composite image to uniformize the noise strength distribution included in the composite image ([0011], the noise indication signal is added to the original signal to produce the final composite image); and 
removing noise from the composite image having the uniformized noise strength distribution ([0001] & [0005], the noise spikes are removed so the noise floor—which always exist—is more uniform).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “noise index” as taught by Toth as well as the “uniformed noise strength distribution” of Lou in the method of Kimura.
The justification for this modification would be to measure the noise against a predefined index to assess how much noise needs to be eliminated, and then have 


an actual facility to eliminate the noise spikes to minimize artifacts in the final MRI image. 
Claims 2, 9, 10  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al. (US 2010/0305426 A1) in view of Toth (US 2006/0285634 A1) in view Lou (US 2002/0087063 A1) in view of Gulati et al. (US 2016/0097716 A1).                                
Regarding claim 2
Kimura in view of Toth in view of Lou teach the medical information processing apparatus according to claim 1, 
Kimura applied to claim 2 further teaches 
wherein the data associated with the magnetic resonance signals comprises data of a plurality of images based on the magnetic resonance signals ([0050]),                   and 
Kimura in view of Toth in view of Lou do not explicitly teach
“the processing circuitry is configured to derive a signal-noise ratio of the images as the index value, and increase the degree as the signal-noise ratio decrease and decrease the degree as the signal-noise ratio increase”.
Gulati, however, teaches 



the processing circuitry is configured to derive a signal-noise ratio of the images as the index value, and increase the degree as the signal-noise ratio decrease and decrease the degree as the signal-noise ratio increase ([0307]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “driven SNR as a function of some index value” as taught by Gulati in the apparatus of Kimura in view of Toth in view of Lou.
The justification for this modification would be to make measurements of substances with extremely low concentrations of the vital elements being measured. ([0003], Gulati). 
Regarding claim 9
Kimura discloses 
Collecting signals with with magnetic resonance signals collected by each of a plurality of reception coils (FIG. 1, Ref 214, the plurality of sense coils are reception coils [0062]) to generate a composite image ([0005]). 
Kimura does not explicitly teach 
“deriving an index value with respect to noise included in data associated 
adjusting a degree to which noise is removed from the data associated with the magnetic resonance signals based on the derived index value; 


removing noise from the data associated with the magnetic resonance signals based on the adjusted degree; and 
performing compositing of the data associated with the magnetic resonance signals from which noise has been removed. 
A computer-readable non-transitory storage medium storing a program for causing a  computer to execute the above claim functions”.
Toth, however, teaches  
deriving an index value with respect to noise ([0028]—[0029], noise index is computed relative to images, so the strength of the noise is “estimated”) included in data associated 
adjusting a degree to which noise is removed from the data associated with the magnetic resonance signals based on the derived index value (a “nominal value” of noise is found for a specific location—a uniform distribution, [0029]—[0030]). 
Kimura in view of Toth do not explicitly teach 
“removing noise from the data associated with the magnetic resonance signals based on the adjusted degree; and 
performing compositing of the data associated with the magnetic resonance signals from which noise has been removed. 


A computer-readable non-transitory storage medium storing a program for causing a  computer to execute the above claim functions.” 
Lou, however, teaches 
removing noise from the data associated with the magnetic resonance signals based on the adjusted degree ([0005]); and 
performing compositing of the data associated with the magnetic resonance signals from which noise has been removed (the envelope signal is added to the image to make the noise smaller and more uniform, [0012]—[0013]). 
Kimura in view of Toth in view of Lou teach 
“A computer-readable non-transitory storage medium storing a program for causing a  computer to execute the above claim functions.”
Gulati, however, teaches 
A computer-readable non-transitory storage medium storing a program for causing a  computer to execute the above claim functions ([0072]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “noise index value” of Toth as well as the “noise removal facility” of Lou as well as the “non-transitory storage medium” of Gulati in the claim of Kimura.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “noise index” as taught 

by Toth as well as the “uniformed noise strength distribution” of Lou in the method of Kimura.
The justification for this modification would be to measure the noise against a predefined index to assess how much noise needs to be eliminated, and then have an actual facility to eliminate the noise spikes to minimize artifacts in the final MRI image.  The non-transitory computer readable medium of Gulati stores the MRI program in case of accidental machine power-down. 
Regarding claim 10
Kimura discloses 
Performing compositing of a plurality of images based on magnetic resonance signals collected from a test object by a plurality of reception coils ([0043]) to generate a composite image ([0050], plurality of imaging units create multiple, superimposed “composite” images); 
Kimura does not explicitly teach 
“estimating a noise strength distribution included in the generated composite image; generating a uniformization distribution for uniformizing the estimated noise strength distribution; 
adding a signal represented by the generated uniformization distribution to the  composite image to uniformize the noise strength distribution included in the 


composite image; and removing noise from the composite image having the uniformized noise strength distribution.
A computer-readable non-transitory storage medium storing a program for causing a computer to execute.” 
Toth, however, teaches 
estimating a noise strength distribution included in the generated composite image ([0028]—[0030], noise index is adjusted based on a nominal value, so the strength distribution has to be estimated); 
generating a uniformization distribution for uniformizing the estimated noise strength distribution ([0028]—[0030])
Kimamura in view of Toth do not exlicitly teach  
“adding a signal represented by the generated uniformization distribution to the  composite image to uniformize the noise strength distribution included in the composite image; and removing noise from the composite image having the uniformized noise strength distribution.
A computer-readable non-transitory storage medium storing a program for causing a computer to execute.” 
Lou, however, teaches 



adding a signal represented by the generated uniformization distribution to the  composite image to uniformize the noise strength distribution included in the composite image ([0005]) and 
removing noise from the composite image having the uniformized noise strength distribution (the envelope signal is added to the image to make the noise smaller and more uniform, [0012]—[0013]).
Kimura in view of Toth in view of Lou do not teach 
“A computer-readable non-transitory storage medium storing a program for causing a computer to execute.”
Gulati, however, teaches 
A computer-readable non-transitory storage medium storing a program for causing a computer to execute ([0072]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “noise index value” of 
Toth as well as the “noise removal facility” of Lou as well as the “non-transitory storage medium” of Gulati in the claim of Kimura.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “noise index” as taught by Toth as well as the “uniformed noise strength distribution” of Lou in the method of Kimura.

The justification for this modification would be to measure the noise against a predefined index to assess how much noise needs to be eliminated, and then have an actual facility to eliminate the noise spikes to minimize artifacts in the final MRI image.  The non-transitory computer readable medium of Gulati stores the MRI program in case of accidental machine power-down.                   
Claims 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al. (US 2010/0305426 A1) in view of Toth (US 2006/0285634 A1) in view Lou (US 2002/0087063 A1) in view of Li (CN 104867153 A). 
Regarding claim 3
Kimura in view of Toth in view of Lou medical information processing apparatus according to claim 1, 
Kimura in view of Toth in view of Lou do not explicitly teach 
“wherein the processing circuitry is configured to remove noise from the data associated with the magnetic resonance signals based on a model trained to output data obtained by removing noise from the data associated with the magnetic resonance signals when the data associated with the magnetic resonance signals is input”.
Li, however, teaches 
wherein the processing circuitry is configured to remove noise from the data associated with the magnetic resonance signals based on a model trained to output 

data obtained by removing noise from the data associated with the magnetic resonance signals when the data associated with the magnetic resonance signals is input (Claims).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “trained-model noise removal facility” as taught by Li in the apparatus of Kimura in view of Toth in view of Lou.
The justification for this modification would be to increase protein detection efficiency (ADVANTAGE, Li).
Claims 4, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al. (US 2010/0305426 A1) in view of Toth (US 2006/0285634 A1) in view Lou (US 2002/0087063 A1) in view of Li (CN 104867153 A) in view of He (CN 101345592 B). 
Regarding claim 4
Kimura in view of Toth in view of Lou in view of Li medical information processing apparatus according to claim 3, 
Kimura in view of Toth in view of Lou do not explicitly teach 
“wherein the processing circuitry is configured to adjust the degree by adjusting an  internal parameter of the model”.
He, however, teaches 

wherein the processing circuitry is configured to adjust the degree by adjusting an  internal parameter of the model ([0005] & [0013], the channel model parameters are adjusted according to thee SNR).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “adjusted internal parameters” as taught by He in the apparatus of Kimura in view of Toth in view of Lou in view of Li.
The justification for this modification would be to strengthen the signal to noise ratio. 
Regarding claim 5
Kimura in view of Toth in view of Lou in view of Li in view of He teach the medical information processing apparatus according to claim 4, 
He applied to claim 5 further teaches 
wherein the internal parameter is a parameter of an activation function of at least one node included in the model ([0013], the “channel mode” is the “node” that is activated). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK WENDEROTH whose telephone 


number is (571)270-1945. The examiner can normally be reached M-F 7 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        

/Frederick Wenderoth/ 
Examiner, Art Unit 2852